DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Status of the Claims
Claims 16 – 17 have been cancelled. Claims 1, 4 – 5, 9, 18, and 20 – 22 have been amended. Claims 2 – 3, 6 – 8, 10 – 15, 19 and 23 are as previously presented. Claims 24 – 26 are new. Therefore, claims 1 – 15 and 18 – 26 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the objection to claim 9, the 112(b) rejection of claims 22 – 23, and the 112(d) rejection of claims 21 – 23.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one mating feature” in the limitation, “said housing having an upper portion defining an opening to said hollow chamber, the upper portion including at least one mating feature” in claim 1;
“a locking assembly” in the limitation “a locking assembly disposed within the said lid” in claim 1; 
“at least one mating feature” in the limitation, “a housing having an opening formed therein and having at least one mating feature formed thereon” in claim 24;
“at least one mating feature” in the limitation, “the lock ring having at least one mating feature thereon” in claim 24; and
“an element movable relative to said vent” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “at least one mating feature” in the limitation, “said housing having an upper portion defining an opening to said hollow chamber, the upper portion including at least one mating feature” in claim 1 is being interpreted as comprising “engagement members” [0054], wherein the ‘engagement members’ are described as element 58 and shown in Fig. 8 as projections extending from an upper portion of a housing, or equivalents thereof.
The locking assembly of claim 1 is being interpreted as comprising a “ring shaped or annular body” [0053] or a bayonet locking system [0021] comprising “engagement members” [0054], wherein the ‘engagement members’ are described as element 56 and shown in Figs. 5-7 as projections on an annular body, or equivalents thereof.
The “at least one mating feature” in the limitation, “a housing having an opening formed therein and having at least one mating feature formed thereon” in claim 24 is being interpreted as comprising “engagement members” [0054], wherein the ‘engagement members’ are described as element 58 and shown in Fig. 8 as projections extending from an upper portion of a housing, or equivalents thereof.
The “at least one mating feature” in the limitation, “the lock ring having at least one mating feature thereon” in claim 24 is being interpreted as at least one “engagement member[s]” [0054], wherein the ‘engagement member[s]’ are described as element 56 and shown in Figs. 5-7 as projections on an annular body, or equivalents thereof.
The specification indicates the “element movable relative to said vent” can be “a flap, slat, or another mechanism for example” [0068], or “a flap or door” [0069].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites, “wherein the actuator is configured to rotate the lock ring to cause the at least one mating feature on the lid to extend underneath the at least one mating feature on the housing.” Neither the specification nor the drawings describe at least one mating feature on the lid extending underneath at least one mating feature on the housing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15, 18 – 19, and 24 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said portion" in line 10. There is insufficient antecedent basis for this limitation in the claim. It is unclear what portion of the lid corresponds to “said portion of said lid.” Claim 1 has been amended to replace other occurrences of the term ‘portion’ with ‘locking assembly.’ However, it is unclear if “said portion” of said lid is intended to correspond to “said locking assembly” of said lid in the limitation “a pressure-tight heating volume between said hollow chamber and said portion of 
Claim 24 recites, “the lid having a lock ring disposed therein, the lock ring having at least one mating feature thereon,” and “the at least one mating feature on the lid.” Given these two clauses, it is unclear whether the at least one mating feature is on the lid (as recited in the second of these two clauses), or whether the at least one mating feature is on the lock ring, wherein the lock ring is in the lid (as recited in the first of these two clauses). Examiner is interpreting these limitations to mean that the mating feature is on the lock ring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zakowski et al. (US 2021/0137298).
Regarding claim 20, Zakowski discloses a cooking system (cooking appliance 10, Figs. 1-33) comprising: 
a housing defining an opening (see annotated Fig. 2);

a lid movable relative to the housing between an open position and a closed position, the lid contacting the container and the housing in the closed position (see annotated Fig. 2; “handles 38 enable a user to lift the lid 16 off of the cooking pot 14 and/or base 12” [0054]; “The lid 16 is positioned on top of the cooking pot 14, with the lid locating feature 45 of the lid 16, shown in FIG. 5, engaging the complimentary lid locating feature 33 at the upper end 32 of the lid support post 30 of the base 12 to properly align the lid 16 relative to the base 12 and cooking pot 14” [0063]);
a locking mechanism including an annular ring-shaped body (Fig. 6, “lock ring 57” [0055]) rotatably disposed in the lid (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055] (see Figs. 6 and 7), the annular ring-shaped body having an inner surface (Fig. 6 shows the annular ring-shaped body of lock ring 57, which has an inner surface) configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52. The outer edge 58 includes a plurality of outwardly protruding cam features 59 that drive the cam followers 50 of the lock members 49 and cam follower 54 of the vent seal member 52 outward when the sliding lock actuator 39 is moved to the locked position from the unlocked position. ... Additionally, as seen in FIG. 13, in this locked position, the outward movement of the cam follower 54, shown in FIGS. 7 and 8, causes the vent sealing member 52 to pivot radially outward and seal the vent hole 40 closed. Thus, in addition to securing the lid 16 to the cooking pot 14, moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]; all of the annular ring-shaped body (lock ring 57), including its inner surface, is configured to 
at least one heating element disposed within at least one of the housing and the lid, the at least one heating element being arranged within the pressure-tight heating volume (Fig. 5: “body portion 37 is open on an underside 41 thereof and houses a fan and heater assembly 42 that includes a fan 43 and a heating coil 44” [0054]; additionally, Fig. 24 shows the position of the heating coil and element 100; element 100 is described as follows: “the underside surface 100 of the lid 16 forms a solid, pressure barrier” [0070]; this indicates the heating coil is arranged within said pressure-tight heating volume).

    PNG
    media_image1.png
    773
    570
    media_image1.png
    Greyscale

Fig. 2 of Zakowski
Regarding claim 21, Zakowski discloses a fan disposed within the lid (Fig. 24 shows “fan 43” [0054] disposed within the lid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10 – 11, 13 – 15, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski et al. (US 2021/0137298) in view of Goldberg (US 2019/0282029) and Bang et al. (US 2019/0075956).
Regarding claim 1, Zakowski discloses a cooking system (cooking appliance 10, Figs. 1-33) comprising: 
a housing defining a hollow chamber configured to receive food, said housing having an upper portion defining an opening to said hollow chamber (see annotated Fig. 2), the upper portion including at least one mating feature (Fig. 2, “flange 23” [0055] corresponds to the claimed ‘mating feature’ of the upper portion);
a lid movable relative to said housing between an open position and a closed position, said lid sealing said opening to said hollow chamber in said closed position (see annotated Fig. 2; “handles 38 enable a user to lift the lid 16 off of the cooking pot 14 and/or base 12” [0054]); 
an actuator (“sliding lock actuator 39” [0054]) operably coupled to a locking assembly disposed within said lid (see Fig. 6 showing actuator; at least lock ring 57 and lock members 49 (which comprise hook portions 51) correspond to the claimed ‘locking assembly’; [0055]), the actuator being slidably movable to cause said locking assembly to form a pressure-tight heating volume between said hollow chamber and said portion of said lid (note: “said portion” is being interpreted as ‘a portion; “a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 
at least one heating element associated with at least one of said housing and said lid, said at least one heating element being arranged within said pressure-tight heating volume (Fig. 5: “body portion 37 is open on an underside 41 thereof and houses a fan and heater assembly 42 that includes a fan 43 and a heating coil 44” [0054]; additionally, Fig. 24 shows the position of the heating coil and element 100; element 100 is described as follows: “the underside surface 100 of the lid 16 forms a solid, pressure barrier” [0070]; this indicates the heating coil is arranged within said pressure-tight heating volume).
It is noted that Zakowski discloses an actuator that is slidably movable as described above. Additionally, Fig. 6 of Zakowski shows actuator 39 as being connected to an interior portion of lid 16, and Figs. 9 and 10, for example, show actuator 39 located on an outer portion of the lid, which appears to indicate that actuator 39 projects through the lid. However, Zakowski does not expressly disclose wherein the actuator is slidably movable along an elongated slot.
Goldberg is related to a cooking system (see Figs. 1-4; [0011]). Goldberg discloses an actuator slidably movable along an elongated slot (Fig. 4 shows actuator 128 slidably movable along elongated slot 130; “a slot 130 along which the actuator 128 is configured to slide between an off position (e.g., at the top of the slot 130) and an on position (e.g., at the bottom of the slot 130)” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the actuator is slidably movable along an elongated slot. This is merely the application of a known means for actuating a device (that is, use of a slidable protrusion actuator in an elongated slot) applied to a known device (the device of Zakowski which includes a slidable protrusion actuator) to yield the predictable result of actuating a device to change from one state to another state.

Bang is related to an electric cooker capable of changing between a high-pressure mode and a non-pressure mode  [Abstract]. Bang discloses a locking assembly comprising a locking ring 20 with “locking protrusions 21 [that] protrude radially inward from an inner periphery of the locking ring 20” [0039], shown in Fig. 2. The locking protrusions 21 “correspond to the flange portions” of an inner pot [0039]. Fig. 2 shows an exploded view of the lid, and Fig. 4A shows an assembled  view of the lid. Fig. 4A shows that locking ring 20 is contained entirely within the lid. That is, the locking assembly of Bang does not extend below the lid, whereas in Zakowski, a portion of the locking assembly extends slightly below the lid.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include said locking assembly being contained entirely within the lid when the lid is in the closed position. This is merely the simple substitution of one known element (a locking assembly contained entirely within a lid when the lid is in the closed position, as disclosed by Bang) for another (a locking assembly that extends slightly below a lid when the lid is in the closed position, as disclosed by Zakowski), to obtain predictable results of locking the lid to a housing.

    PNG
    media_image2.png
    773
    555
    media_image2.png
    Greyscale

Fig. 2 of Zakowski

    PNG
    media_image3.png
    441
    593
    media_image3.png
    Greyscale

Fig. 5 of Zakowski

    PNG
    media_image4.png
    767
    477
    media_image4.png
    Greyscale

Fig. 6 of Zakowski

    PNG
    media_image5.png
    359
    486
    media_image5.png
    Greyscale

Fig. 24 of Zakowski

    PNG
    media_image6.png
    626
    560
    media_image6.png
    Greyscale

Fig. 4 of Goldberg

    PNG
    media_image7.png
    737
    986
    media_image7.png
    Greyscale

Figs. 2 and 4A of Bang
Regarding claim 2, Zakowski discloses wherein said lid includes a lid housing positionable about an upper portion of said housing when said lid is in said closed position (see Fig. 2 showing lid and housing; the outer portion of lid 16 can be considered the lid housing; see, for example, Fig. 1, showing lid in closed position).

Regarding claim 3, Zakowski discloses wherein said lid includes an inner surface that forms a relatively upper boundary of said pressure-tight heating volume (see Fig. 24: the ‘inner surface’ can be the inner surface of element 100, described in the rejection of claim 1).

Regarding claim 4, Zakowski discloses wherein said locking assembly of said lid includes a rotatable ring that is rotatable about an axis between a first position and a second position in response to sliding movement of the actuator (Fig. 6; “a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055]).

Regarding claim 5, Zakowski discloses wherein said lid includes an inner lid liner arranged within an interior of said lid housing, said inner lid liner including at least a portion of said locking assembly (elements 100 and 57 can be considered part of an inner lid liner; see Figs. 6 and 24).

Regarding claim 6, Zakowski discloses wherein said cooking system further includes a fan arranged within said pressure-tight heating volume (Fig. 24 shows element 100, which forms a pressure barrier as described in the rejection of claim 1; Fig. 24 also shows “fan 43” [0054], located below element 100 and within the pressure-tight heating volume).

Regarding claim 7, Zakowski discloses a motor operably coupled to said fan, said motor being located external to said pressure-tight heating volume (“electric fan motor 108” [0070]; Fig. 24 shows 

Regarding claim 10, Zakowski discloses a venting system for exhausting at least one of air and steam from said hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent (Figs. 15 – 17; “lid 16 includes pressure release valve opening 60 that extends through the inner cover 48 for controlling pressure within the cooking pot 14, shown in FIG. 1, during pressure cooking operation. The pressure release valve opening 60 has a valve cover 101 that is manually moveable between a closed position in which a valve pin 102 engages and blocks off the port 103 of the valve opening 60, shown in FIG. 16, in which the cooking appliance 10 may be pressurized, and an open position, shown in FIG. 17, in which the valve pin 102 disengages from and unblocks the port 103 of the valve opening 60 so that the cooking appliance 10 releases pressure from within the cooking pot 14” [0056]).

    PNG
    media_image8.png
    310
    999
    media_image8.png
    Greyscale

Figs. 15 – 17 of Zakowski

Regarding claim 11, Zakowski discloses wherein said venting system is disposed adjacent a side of said lid (see Fig. 15).

Regarding claim 13, Zakowski discloses wherein the cooking system is operable in a plurality of cooking modes including a pressure cooking mode and a convective cooking mode, and a position of said portion of said lid varies based on a selected cooking mode (“the cooking appliance 10 may be configured 

Regarding claim 14, Zakowski discloses wherein said at least one heating element comprises a first heating element associated with said lid and operable in a first cooking mode (Fig. 5, heating coil 44; heating coil 44 is operable in air frying mode [0065]-[0066]) and a second heating element associated with said housing and operable in a second cooking mode (Fig. 2, “cooktop 28 includes an induction heating element, a tubular heating element, such as a CALROD heater, or any other similar known heating element capable of providing heat to the cooking pot 14” [0053]; the heating element of cooktop 28 is operable in pressure cooking mode [0063]-[0064]).

Regarding claim 15, Zakowski discloses wherein in said first cooking mode said first heating element is operational and in said second cooking mode said first heating element is non-operational ([0065]-[0066] describe wherein heating coil 44 is operational in air frying mode; “During pressure cooking operation, the fan 43 and heating coil 44 disposed in the lid 16 remain off and are not used” [0064]).

Regarding claim 18, Zakowski discloses wherein the at least one mating feature comprises a projection (Fig. 2, flange 23 [0055]), and said locking assembly includes a plurality of complementary projections (see Fig. 5, showing a plurality of hook portions 51). However, Zakowski does not expressly disclose wherein the at least one mating feature comprises a plurality of projections. 
Bang discloses wherein a mating feature comprises a plurality of projections (paragraph [0039] of Bang refers to “locking protrusions 21”, which correspond to hook portions 51 of Zakowski and correspond to the claimed complementary projections of the lid; paragraph [0039] of Bang states that the locking protrusions 21 correspond to “flange portions”, wherein the flange portions are part of the inner 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one mating feature comprises a plurality of projections. The use of either a single projection that extends around the entirety of the upper portion of the housing (as disclosed by Zakowski) or a plurality of projections extending around the upper portion of a housing / inner pot (as disclosed by Bang) is merely the simple substitution of one known element for another to achieve the predictable result of locking the lid to the housing / inner pot.

Regarding claim 19, Zakowski does not expressly disclose wherein said actuator is slidably disposed within an opening formed in the lid.
Goldberg discloses wherein an actuator 128 is slidably disposed within an opening in a housing (see Fig. 4 showing actuator 128 and housing 116).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said actuator is slidably disposed within an opening formed in the lid. This is merely the application of a known means for actuating a device (that is, use of an actuator that is slidably disposed within an opening) applied to a known device (the device of Zakowski which includes a slidable actuator) to yield the predictable result of actuating a device to change from one state to another state.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zakowski / Goldberg / Bang in view of Te Velde (US 2019/0110640).
Regarding claim 8, Zakowski discloses wherein said motor further comprises a rotatable motor shaft (Fig. 24, shaft 107 [0070]).
Zakowski does not expressly disclose wherein the rotatable motor shaft is connected to said fan, said motor shaft extending through an opening into said pressure-tight heating volume, and said motor shaft including a seal positioned there about to seal said opening.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the rotatable motor shaft is connected to said fan, said motor shaft extending through an opening into said pressure-tight heating volume, and said motor shaft including a seal positioned there about to seal said opening. This is merely the simple substitution of one known element (the motor/shaft/seal configuration of Te Velde) for another (the motor/shaft of Zakowski, which utilizes a magnetic drive system to drive the fan while keeping the fan and motor separated by a pressure barrier (100)) to obtain the predictable result of a fan being driven by a motor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zakowski / Goldberg / Bang in view of Dos Santos (US 2020/0405086).
Regarding claim 9, Zakowski does not expressly disclose a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold.
Dos Santos is related to an electric cooking appliance that can be utilized in a grilling mode and a pressure-cooking mode [0055]. Dos Santos discloses a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold (“safety valve 40 (see FIGS. 7 and 8) which is mounted on the closing element 8 and which is configured to place the interior of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold. This functions as a safety device to prevent excessive pressure within the cooking chamber.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zakowski / Goldberg / Bang in view of Huang et al. (US 2021/0038012).
Regarding claim 12, Zakowski does not expressly disclose a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber.
Huang is related to a multifunctional cooker (Title) that functions as a pressure cooker and an air fryer [0003]. Huang discloses a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber (“As shown in FIG. 1 and FIG. 2, in this embodiment, the multifunctional cooker is provided with a first member 600, and the first member 600 is a structure which is cooperated with the shape of the cooker body 109. The first member 600 is provided with a cover plate cooperated with an opening 310 of the cooker body 109. At least two air ducts 610 are provided on the cover plate and the at least two air ducts 610 realize ventilation for the cooker body 109” [0041]; “This embodiment is similar to Embodiment 1, except that in this embodiment, the air duct 610 is provided with two parts on the first member 600, and the two parts are an air inlet duct and an air outlet duct respectively” [0047]; the air outlet duct of Huang can be considered one venting system, and the air inlet duct of Huang can be considered a secondary venting system; “The first member is provided with the switch assembly which is capable of realizing opening and closing of the air duct” [0010], this indicates that the secondary venting system/air inlet duct is electively operable).
.

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski et al. (US 2021/0137298) in view of Goldberg (US 2019/0282029).
Regarding claim 22, Zakowski discloses the cooking system of claim 21 as described in the 102 rejections of claims 20 and 21, above. Zakowski further discloses wherein the locking mechanism includes a protrusion (Fig. 4 shows “sliding lock actuator 39” [0055] which comprises a protrusion) slidably movable to rotate the annular ring-shaped body (“lock ring 57” [0055]) relative to the lid to move the locking mechanism between a first unlocked position and a second locked position (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055]).
While Zakowski discloses wherein the protrusion is slidably movable, Zakowski does not expressly disclose wherein the protrusion is slidably movable along an opening.
Goldberg is related to a cooking system (see Figs. 1-4; [0011]). Goldberg discloses a protrusion slidably movable along an opening (Fig. 4 shows element 128 slidably movable along opening 130; “a slot 130 along which the actuator 128 is configured to slide between an off position (e.g., at the top of the slot 130) and an on position (e.g., at the bottom of the slot 130)” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the protrusion is slidably movable along an opening. This is merely the simple substitution of one known element for another to obtain predictable results. That is, sliding lock actuator 39 of Zakowski, which is slidably movable as disclosed, appears to be slidably movable along an opening, as indicated by Fig. 6 of Zakowski, which shows element 39 as being connected to an interior portion of lid 16, and Figs. 9 and 10, for example, which show element 39 located on an outer portion of the lid. This appears to indicate that element 39 projects through an opening in the 

Regarding claim 23, Zakowski discloses wherein the cooking system is operable as a pressure cooker when the locking mechanism is in the second locked position, and is operable in a convective mode when the locking mechanism is in the first unlocked position (“sliding lock actuator 39 is then rotated from the unlocked position to the locked position to secure the lid 16 on the upper end of the cooking pot 14 and to close the vent hole 40 as shown in FIG. 14” [0063]; “Since the cooking pot 14 is sealed due to the closure of vent hole 40, both pressure and temperature within the cooking pot 14 increase with the increasing temperature, thereby pressure cooking the food items in the cooking pot 14” [0064]; “In air fryer mode, after the lid 16 is positioned on the cooking pot 14, the sliding lock actuator 39 is left in the unlocked position so that the vent hole 40 remains open and pressure buildup within the cooking pot 14 is prevented” [0065]).

Claims 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos et al. (US 2020/0405086) in view of Zakowski et al. (US 2021/0137298).
Regarding claim 24, Dos Santos discloses a cooking system [Title] comprising:
a housing (Figs. 1, 2, 19, 20; “housing 3” [0128]) having an opening formed therein (housing 3 is indicated to have an opening formed therein because cooking vessel 4 is positioned in housing 3) and having at least one mating feature formed thereon (see annotated Fig. 23, showing mating feature of housing; “ The lid locking mechanism 26 comprises a lid locking member 27 provided on the lid 5 and mounted movable between a lid locking position (see FIGS. 19 and 20) in which the lid locking member 27 cooperates with the housing 3 so as to lock the lid 5 in the closed position, and a lid release position (see FIGS. 15 and 16) in which the lid locking member 27 releases the housing 3 and allows movement of the lid 5 to the open position” [0128]) and; 

a lid (“lid 5” [0108]) movable relative to the housing between an open position and a closed position (see Figs. 1 and 2), the lid having an element disposed therein, the element having at least one mating feature thereon (see annotated Fig. 23, showing mating feature of lid; “ The lid locking mechanism 26 comprises a lid locking member 27 provided on the lid 5 and mounted movable between a lid locking position (see FIGS. 19 and 20) in which the lid locking member 27 cooperates with the housing 3 so as to lock the lid 5 in the closed position, and a lid release position (see FIGS. 15 and 16) in which the lid locking member 27 releases the housing 3 and allows movement of the lid 5 to the open position” [0128]); 
an actuator (Fig. 23, actuator / “control member 30”) operably coupled to the element , the actuator being movable to cause the at least one mating feature on the lid to engage the at least one mating feature on the housing to lock the lid to the housing to form a pressure-tight heating volume between the hollow chamber and the lid (“The control member 30 is mounted rotatably on the lid 5 and is configured to occupy: a first control position (see FIGS. 13 to 16) in which the lid 5 is unlocked in relation to the housing 3 and the lid 5 can be moved into the open position, a second control position (see FIGS. 17 to 20), also called grill position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is maintained in the first valve position and the heating element can be activated, and a third control position (see FIGS. 21 to 24), also called the pressure position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is held in the second valve position and the heating element 6 can be activated.” [0132]-[0134]; “Such a configuration of the electric cooking appliance makes it possible, quite simply by actuating the control member, to configure the electric cooking appliance for grilling without pressure when the control member is in the second control position (because the steam can escape through the steam outlet valve), or for pressure cooking when the control member is in the third control position (because the steam outlet valve then prevents the steam from escaping outside the electric cooking appliance)” [0055]); and 
at least one heating element disposed in the lid (Fig. 2 shows “heating member 14” disposed in lid 5 [0115]).
an element disposed therein, the element having at least one mating feature thereon, and an actuator operably coupled to the element. However, Dos Santos does not expressly disclose wherein the element is a lock ring.
Zakowski is directed toward a cooking appliance capable of pressure cooking ([Title]; [0004]). Zakowski discloses a lock ring disposed in a lid (Fig. 6, “lock ring 57” [0055] disposed in “lid 16” [0051]), the lock ring having at least one mating feature thereon (lock members 49, which comprise hook portions 51), and wherein the lock ring is coupled to an actuator (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055] (see Figs. 6 and 7); “in addition to securing the lid 16 to the cooking pot 14, moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the element is a lock ring. This is merely the simple substitution of one known element (an element that functions to lock the lid to the housing, as disclosed by Dos Santos) for another (a lock ring that functions to lock the lid to the housing, as disclosed by Zakowski) to achieve the predictable result of locking the lid to the housing.

    PNG
    media_image9.png
    480
    714
    media_image9.png
    Greyscale

Fig. 23 of Dos Santos

    PNG
    media_image10.png
    330
    365
    media_image10.png
    Greyscale

Fig. 23 of Dos Santos, zoomed in, annotated

Regarding claim 25, Dos Santos discloses a seal on the lid that is moved into engagement with the food container when lid is locked to the housing (Figs. 3 and 4, element 8 corresponds to the claimed seal; “a closing element 8, for example metallic, configured to seal an access opening 9 of the cooking vessel 4 when the lid 5 is in the closed position” [0111]).

Regarding claim 26, Dos Santos discloses wherein the actuator is configured to rotate the element to cause the at least one mating feature on the lid to extend underneath the at least one mating feature on the housing (see annotated Fig. 23, showing the mating feature of the lid extending underneath the mating feature of the housing; as described in the rejection of claim 24, actuator / control member 30 locks the lid to the housing). 
As described in the rejection of claim 24, Dos Santos does not expressly disclose wherein the element is a lock ring. However, Zakowski discloses the lock ring as described in the rejection of claim 24.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered.
On page 8, with regard to amended claim 20 and the previously set-forth rejection of claim 20 under 35 U.S.C. 102, Applicant states, “Zakowski teaches a short and limited housing that is spaced a distance from the lid. Accordingly, the lid of Zakowski does not contact both the container and the purported housing.” However, Zakowski discloses the invention of claim 20, as described in the rejection of claim 20, above. That is, the housing of Zakowski can be considered all of base 12, and not just the bottom portion of base 12. As described in the rejection of claim 20, the lid contacts the container and base 12.
Applicant’s arguments, see pages 8 – 9, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered. The rejection has been withdrawn in view of Applicant’s amendment to claim 1, and a new grounds of rejection is made in view of Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761